Mathews, J.
I concur in the opinion of judge Porter, considering the owners of the *517steam-boat (admitting that their situation, as part owners, constitutes a partnership) partners in a particular partnership, and that not strictly commercial, being founded on a joint, or common ownership of a boat used to carry goods for him.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that judgment be entered in favor of the plaintiff, for the sum of one hundred and fifty six dollars and forty nine cents, and that they pay costs in this court, and the defendant below.